DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaik et al., (U.S. Patent Appl. Pub. # 2018/0278055) in view of Risbeck et al., (U.S. Patent Appl. Pub. # 2022/0011731).
Regarding claim 1, Shaik disclose a method, comprising: receiving, by a processor, sensor data from a plurality of sensors positioned relative to at least three subcomponents of a utility asset, wherein the plurality of sensors are configured to detect operational characteristics of the at least three subcomponents of the utility asset and output the sensor data based on the detected operational characteristics (Fig. 1, Para 0023, 0025, the power flow information and diagnostic information for components available from a sensor system having variety of sensing devices); calculating, by the processor, two or more probabilities of failure of the utility asset based on the received sensor data (Para 0026, calculate a risk indexes); determining, by the processor, at least one risk score for each subcomponent of the utility asset based on the calculated two or more probabilities of failure of the utility asset, each respective risk score corresponding to a respective subcomponent of the at least three 
Regarding claim 2, Risbeck disclose, wherein the graph is a radar chart having a circumferentially defined position for each of the at least three subcomponents of the utility asset, and wherein the risk score for each subcomponent is presented in the graph at coordinates 
Regarding claim 5, Risbeck disclose, generating, for presentation on the display medium, two or more of bar graphs to display the two or more probabilities of failure, wherein the two or more bar graphs are equal in magnitude to the two or more probabilities of failure (Para 0259-0261).
Regarding claim 8, Risbeck disclose, wherein each probability of failure of the two or more probabilities of failure corresponds to two or more types of defects detected in the utility asset, each respective type of defect of the two or more types of defects corresponding to a respective probability of failure of the two or more probabilities of failure (Para 0026).
Regarding claim 15, Shaik disclose a risk management system, including: a utility asset with at least three subcomponents, a plurality of sensors coupled to the at least three subcomponents of the utility asset, and a risk management device coupled to the plurality of sensors, the risk management device is configured to utilize data from the plurality of sensors, the risk management device includes (Fig. 1, Para 0023, 0025, the power flow information and diagnostic information for components available from a sensor system having variety of sensing devices): a processor configured to receive data from the plurality of sensors, calculate at least two probabilities of failures based on the data received from the plurality of sensors, and determine at least three risk scores based on the at least two probabilities of failures calculated by the processor (Para 0026, calculate a risk indexes, (Para 0026, 0027, 0031, calculate a risk index for each power source and component node, indicative of the risk that each power source and component node poses to power system, analyzes power flow information and using stress calculator generates a stress index for each power source and component node 12-
Regarding claim 18, Shaik disclose, a memory coupled to the processor of the risk management device, wherein the memory is configured to store the data received by the processor from the plurality of sensors (Para 0025).
Regarding claim 19, Shaik disclose, wherein each respective risk score of the at least three risk scores corresponds to a respective subcomponent of the at least three subcomponents (Para 0026).
Regarding claim 20, Shaik disclose, wherein each risk score of the number of risk scores is a value between 0 and 100, wherein 0 represents no likelihood of a respective type of defect being present in the respective subcomponent of the at least three .
Allowable Subject Matter
Claims 9-14 are allowed.
Claims 3-4, 6, 7, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2018/0174067, relates to systems and methods configured to access a plurality of sensor logs corresponding to a first machine, each sensor log spanning at least a first period, access first computer readable logs corresponding to the first machine, determine a set of statistical metrics derived from the sensor logs, determine a set of log metrics derived from the computer readable logs and determine using a risk model that receives the statistical metrics, fault probabilities.
U.S. Patent Appl. Pub. # 2019/0155712, relates to a method to manage economics and operational dynamics of various information technology systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114